 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural andOrnamental Ironworkers, Local No. 86, AFL-CIO and Kulama Erectors and United Brother-hood of Carpenters and Joiners of America,District Council of Carpenters of Seattle, KingCounty and Vicinity and its affiliate, Local 131,AFL-CIO. Case 19-CD-400September 28, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Kulama Erectors, hereincalled the Employer, alleging that International As-sociation of Bridge, Structural and OrnamentalIronworkers, Local No. 86, AFL-CIO, hereincalled Respondent, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activi-ty with an object of forcing or requiring the Em-ployer to assign certain work to its members ratherthan to employees represented by United Brother-hood of Carpenters and Joiners of America, Dis-trict Council of Carpenters of Seattle, King Countyand Vicinity and its affiliate, Local 131, AFL-CIO,herein called the Carpenters.Pursuant to notice, a hearing was held beforeHearing Officer Michael S. Hurtado on January 18,19, and 22, 1982. All parties appeared and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a sole proprietorship with its principalplace of business in Seattle, Washington, is a struc-tural steel erection subcontractor and installer ofHambro composite floor systems. During the pastyear, the Employer had gross sales of goods andservices in excess of $500,000 and purchased goodsand materials from outside the State of Washingtonhaving a value in excess of $50,000. The parties264 NLRB No. 8also stipulated, and we find, that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectu-ate the purposes of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Re-spondent and the Carpenters are labor organiza-tions within the meaning of Section 2(5) of theAct.11I. THE DISPUTEA. Background and Facts of the DisputeHistorically, forms for the processing of concreteand their showings or support systems were con-structed of wood and were constructed by Carpen-ters. In more recent times, a number of flooringsystems have been developed which use a combina-tion of wood and iron, some components beingpart of the classical form and showing work andothers being a permanent part of the buildings'structure. One such mixed flooring system goesunder the trade name "Hambro." The Employer, astructural steel erection subcontractor, has workedon a number of jobs on which the Hambro systemwas used.Briefly, the Hambro system's components in-clude metal joists, "roll bars," "flatbars," plywoodsheets, and concrete. Joists are the only part of thesystem which become a permanent part of thebuilding under construction. They are fabricatedaccording to the architect's specifications to fit be-tween beams at specified intervals, usually every 4or 5 feet. Once the basic structural skeleton of thebuilding is completed, the joists are put into placeand then secured by bolting or welding.The other Hambro components are used to con-struct a form and support system for the pouring ofconcrete. Rollbars are narrow metal bars whichprovide the primary support system for the ply-wood sheets onto which concrete will be poured.They are installed between joists by inserting thetails which protrude from each of the bars' endsinto corresponding holes which run along the topsof the joists at 6-inch intervals. In addition to thetails, rollbars have short "ears" which protrudefrom the bars' sides and which should be parallel tothe ground when the bars are installed to provide aproper resting surface for the plywood sheets thatwill later be laid.If a rollbar is not placed close enough to the endof a sheet of plywood, the sheet might bow or giveout entirely under the weight of a worker or of a IRON WORKERS. LOCAL NO 86concrete pour.' Also, if installed too close to abeam, removal of the rollbar after the pour hardenswill require bending or burning the bar, thus pre-venting its reuse.2In a similar vein, if the installerdoes not "offset" between rows, that is, if a rollbaris placed in the same hole from both sides of ajoist, removal of the bars becomes extremely prob-lematic.Prior to its work at the Factoria jobsite wherethe instant dispute arose, the Employer workedthree jobs involving the Hambro system. On allthree jobs, it assigned the installation and disassem-bly of the forming components to carpenters andthe installation of the joists to ironworkers. In thefirst week of November 1981, the Employer begandelivering the forming components from a job itwas just completing to the Factoria jobsite whichwas just starting up. When Randy Thompson, itscarpentry foremen, began offloading these materi-als at the Factoria jobsite, some of the ironworkersclaimed that the work of offloading rollbars be-longed to them, and, through their own foreman,threatened to walk off the job unless a reassign-ment of that work was made immediately. Toavoid a walkout, Thompson acquiesced and therollbars were offloaded by ironworkers.On November 10, Charles Kunes, the Employ-er's owner, had a telephone conversation with Re-spondent's business representative, Bill Dolph. Ac-cording to Kunes, Dolph asked who would be in-stalling the rollbars at the Factoria project and,when Kunes stated that he intended to assign thework to carpenters, Dolph proceeded to threatento rip up Respondent's contract with the Employ-er. Dolph denied that he made the above threat,but admitted that, without a contract, Respondentwould refuse to dispatch employees.On November 13, a Friday, the Carpenters busi-ness agent, Bill Knowles, approached Kunes to dis-cuss obtaining a compliance agreement. During theensuing discussion, Kunes asked for the Carpentersposition with respect to rollbar installation andKnowles responded by claiming the work. Laterthat day, Dolph and Kunes met at the Factoriajobsite. Kunes explained why he was assigning thework of installing rollbars to carpenters and thentold Dolph that he, Kunes, wanted to sign a preen-gineered building contract with Respondent'sparent organization. These contracts have consider-able value to contractors who intend to bid onI Additional shoring along the seams between pieces of plywood isprovided by natbars which are short metal bars that ;re placed across therollhars on either side of the searn2 When the joists are being laid oult, their proper spacilig is sometimesdetermined by inserting a rollbar at each end next to the beam, ratherthan by using some other measuring del ice. If these bars re not readiust-ed before plywood is laid, the above-menlioned problem will resultpreengineered building jobs because they enablethe contractor to utilize the same crew from jobsiteto jobsite and thus to effect considerable efficien-cies. Knowing this, Dolph advised Kunes that hewould not recommend the Employer for the con-tract unless it first "proved itself' by assigning therollbar work to ironworkers.Carpenters began installing rollbars at Factoriaon Friday, November 13. On the followingMonday, however, while the carpenters weredown at the union hall, ironworkers began. ontheir own initiative, to install rollbars at theproject. When the carpenters arrived, the iron-workers' foreman told his carpenter counterpartthat the ironworkers would strike if carpenters in-stalled any more rollbars. On the following day.when John Gravallese, the Employer's job superin-tendent, appeared at the jobsite, the ironworkers'foreman explained to him that the ironworkersthought rollbar installation was their work and sug-gested that Gravallese get in touch with Respond-ent before there was a walkout on the job. Graval-lese contacted the Carpenters first and was assuredby Business Agent Knowles that, while claimingthe work, the Carpenters would not instigate astrike if the Employer succumbed to Respondent'spressure and assigned the work to ironworkers.Thereafter, Gravallese telephoned Virgil Mitchell.Respondent's business agent. During this conversa-tion, Mitchell admittedly threatened to rip up theparties' contract if the Employer continued to giveRespondent a hard time about this work assign-ment.On December 1, Knowles and Dolph met to dis-cuss the subject of rollbar installation at the Fac-toria jobsite, each union representative claiming thework for his constituents. No agreement wnasreached, and the installation of rollbars at the Fac-toria jobsite was completed by ironworkers.B. The Work in DisputeThe parties stipulated that the work in disputeinvolves the installation of rollbars in the Hambroflooring system at the Employer's Factoria jobsitein Bellevue, Washington. The Employer and theCarpenters claim that the work in dispute also in-cludes installation of Hambro rollbars at future job-sites.C. Contentions of the PartiesThe Employer and the Carpenters contend thatreasonable cause exists to believe that Respondenthas violated Section 8(b)(4)(D) of the Act, thatthere is no agreed-upon method of voluntary ad-justment, and that this scope of the Board's awardshould not be limited to the Factoria jobsite but167 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)should extend to future jobsites as well. On themerits, both claim that such factors as employerpreference, past practice, industry practice, and rel-ative training, skill, efficiency, economy, and safetyweigh in favor of awarding the work in dispute tocarpenters rather than to ironworkers.On the other side, Respondent argues that thereis no reasonable cause to believe that Section8(b)(4)(D) has been violated; that an agreed-uponprocedure for voluntary dispute resolution exists;that a binding resolution in favor of ironworkersperforming the work was, in fact, reached; andthat, on the merits, the factors noted above point infavor of assigning the work in dispute to iron-workers. In any case, Respondent claims that thereis no basis for the Board's issuing an award whichextends to future jobsites.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that there is no agreed-upon methodfor voluntary adjustment of the dispute.We find that the "reasonable cause" standardwas met here, but only with respect to the installa-tion of rollbars at the Factoria jobsite. Competentevidence shows that on several occasions Respond-ent's business agent threatened to tear up Respond-ent's contract with the Employer unless iron-workers installed rollbars at the Factoria jobsite.Furthermore, Respondent's own witness admittedthat, without a contract, Respondent would refuseto refer ironworkers to the jobsite. Added to this isthe fact that, at the time the threats to tear up thecontract were being made by Respondent's busi-ness agent, ironworkers at Factoria were repeated-ly threatening walkouts if carpenters were allowedto perform the work. Given these circumstances,we conclude that reasonable cause exists to believethat threats violative of Section 8(b)(4)(D) weremade relative to the assignment of rollbar work atthe Factoria jobsite.:' Accordingly, we shall notquash the original notice of hearing issued in thiscase.We reach a different conclusion, however, withrespect to the amended notice of hearing whichwas issued because we find no reasonable cause toohile nolthing ill the record suggests that the rank-and-file iron-workcrs referred to abohv wscre agents of Respondent, the occurrences atIeh1 j)hbsile are onl) relicd upoln a, background esidence in our assessmentof the threatls lmade h ilndxididals who admittedly were agents of Re-sponldcnt Souitherl (alif/rnia Pipe Trades District Council No. 16: Plumb-ers & Stc,niriittier I oal .\. 582 (Kirnsocwk Division, Tridair Industries.nc, .199 NI RH 1240, 1242 (1972). Furthermore, in making our analysis,wr empasize thait our deterrminationl here is onl5that reasonable causeexists and rnot that a si olaiton actually occurred Id, at 1242, fn. 9.believe that any unlawful conduct occurred withrespect to the assignment of rollbar installationwork at future jobsites. Rather, the record showsonly that Business Agent Dolph was unwilling toendorse the Employer's efforts to secure a preen-gineered building contract from Respondent'sparent organization so long as the Employer re-fused to assign rollbar work to ironworkers. Whilethe withholding of Respondent's endorsement un-doubtedly was intended to influence the Employ-er's work assignment, nothing in Section 8(b)(4)(D)authorizes the Board to implicate itself into thesubstance of collective bargaining or to force aparty to make an economic concession against itswishes. Accordingly, where, as here, there is nothreat of unlawful action to influence an assign-ment of work, the Board's duty is clearly to refrainfrom interfering with the give and take of collec-tive bargaining.With respect to the issue of a voluntary methodof adjustment, the contracts involved here havedispute resolution clauses which, though similar,differ as to how and when the International Unionsare to become involved and as to the precise crite-ria to be applied in assigning the disputed work.We conclude, as we have previously, that these dif-ferences are significant enough to preclude "a find-ing that all parties have agreed to be bound by asingle mutually agreed-upon procedure." Plasterers'and Cement Masons' Local 449, International Associ-ation of Operative Plasterers and Cement Masons,AFL-CIO (Cusick's, Inc.), 252 NLRB 780, 781(1980). Furthermore, while Respondent claims thatthe two Unions actually resolved the dispute byagreeing that the ironworkers would install therollbars, suffice it to say that the weight of the evi-dence indicates only that the Carpenters refrainedfrom backing up its claim to the work with unlaw-ful threats or other acts of coercion, not that itabandoned that claim.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4The4 N.L.R.B. v Radio & hilevision Broadcaot Engineers Union. Local1212, International Brotherhood of lElectrical Workers. AFL-CIO [Colum-bia Broadcasting Sstrenm]. 364 US. 573 (1961)168 IRON WORKERS, LOCAL. NO. 8hBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsBoth Unions assert a contractual right to the dis-puted work, but neither bases that assertion on con-tractual language which indicates that a deliberateassignment was contemplated by the parties. Ac-cordingly, neither Union's contractual claim is sig-nificant in our disposition of this case.2. Company and industry practiceThe Employer's uniform practice was to assignthe job of installing rollbars to carpenters and thatpractice continues to be the Employer's stated pref-erence. As for the industry practice, there are onlytwo other contractors in the area of western Wash-ington where the Employer operates who relyupon the Hambro system for a significant portionof their work. Of the two, one always assigns roll-bar installation work to the carpenters. The othercontractor, which is owned and run by officials ofan Ironworkers Local, regularly assigns an iron-workers rollbar crew to the installation of rollbars.However, that contractor also assigns carpenterswho perform the rest of the forming work andassist with other installation work as well. In addi-tion, there are about six other area contractors whohave used the Hambro system on an isolated basisand whose collective practice with respect to roll-bar installation has been mixed. Finally, the prac-tice with respect to other more common flooringsystems than Hambro has been overwhelmingly infavor of assigning the job of installing the function-al equivalent of rollbars to carpenters rather thanto ironworkers. In circumstances such as thesewhere industry practice has been mixed, we affordlittle weight to that factor and rely more heavilyupon the employer's own preference and experi-ence, which here tip decidedly towards an awardto carpenters.3. Relative skills, economy, and efficiencyWhile demanding no particular physical skills,the proper installation of rollbars requires an un-derstanding of how the Hambro system works andhow the placement of rollbars can have an impactupon the performance of other tasks involved inthe system's installation and disassembly. For exam-ple, unless rollbars are spaced so that the seams be-" International 1.4ssi aton of. achinirs. l.odge :No. 174?1. 4bfL-CIO I(.4 Jones Conitruction ( ompany), 135 NL RH 1402 (19hI2tween plywood sheets have proper support, theworkers who lay the plywood have to respace therollbars to avoid the likelihood of a blowout whenthe concrete is later poured. In a similar vein, roll-bars must be turned so that their "ears" are parallelto the ground and to the plywood sheets they aresupposed to support. If they are not, it again fallsto the plywood installer to make the necessary cor-rection or an unstable shoring or support structurewill be the result. To avoid problems in disman-tling the system, it is important to stagger theplacement of rollbars from row to row so that barsare not placed in the same joist hole from eitherside of the joist. Also. when bars are placed tooclose to a beam, and when they are used as "spac-ers" in joist placement. the only way they can beremoved after a pour is by bending or burningthem and thus rendering them unfit for reuse.Carpenters perform these other tasks and are ul-timately responsible for the functional integrity ofthe form and its support system. Accordingly,when they install rollbars, the problems describedabove rarely arise. Ironworkers, on the other hand,have a different orientation and the record showsthat they are less effective and efficient than car-penters when installing rollbars. In fact, the recordshows that, when ironworkers have installed roll-bars, much of their work had to be redone andthere was considerable damage to rollbars.Furthermore, for every carpenter used on previ-ous jobs to install rollbars, it took two ironworkersat Factoria to perform the same work. Even atthat, considerable delays resulted in the project'scompletion because ironworkers had to interrupttheir primary responsibility of raising the structuraliron to install rollbars. Added to this is the furtherfact that carpenters were often idle and, on occa-sion, were even sent home because their formingwork could not proceed until more rollbars wereinstalled. By the Employer's calculations, the neteffect was that it will have to bid Hambro installa-tion jobs 30 percent higher if rollbars are installedby ironworkers.Accordingly, we find that the factors of relativeskill, economy, and efficiency point decisively infavor of an award to carpenters. Our conclusion inthis regard is fortified by the fact that rollbar in-stallation is part of an integrated process performedby carpenters and not by ironworkers. PlumbersUnion Local #167, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada (GilbertBuilders, Inc.), 223 NLRB 1010 (1976); Internation-al A4ssociation of Bridge. Structural & OrnamentalIronworkers Local 405 (Ana.stasi Brothers Corpora-tion), 228 NLRB 573 (1977). Indeed, while rollbars169 DECISIONS OF NATIONAL LABOR RELATIONS HOARDare made of metal rather than wood, we find thatfact an insufficient reason to assign to ironworkersan aspect of forming work to which carpentershave historically held exclusive claim. See SheetMetal Workers' International Association, AFL-CIO,Local No. 99 (The Brower Company), 195 NLRB412 (1972); Local No. 383, International Associationof Bridge, Structural and Ornamental Iron Workers,AFL-CIO (J. P. Cullen & Son Construction Corpora-tion), 235 NLRB 463 (1978).ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by theCarpenters are entitled to perform the work in dis-pute. We reach this conclusion relying on the Em-ployer's past practice and preference, the relativeskills of the trades involved, the economy and effi-ciency of the employer's operation, and the histori-cal connection of one of the trades to the type ofwork in dispute which, in turn, is part of an inte-grated process which that trade has always per-formed. In making this determination, we areawarding the work in question to employees whoare represented by the Carpenters, but not to thatUnion or its members. The present determination islimited to the particular controversy which gaverise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Kulama Erectors who are rep-resented by United Brotherhood of Carpenters andJoiners of America, District Council of Carpentersof Seattle, King County and Vicinity and its affili-ate, Local 131, AFL-CIO, are entitled to performthe work of installing rollbars in the Hambro floor-ing system at Kulama Erectors' Factoria jobsite inBellevue, Washington.2. International Association of Bridge, Structuraland Ornamental Ironworkers, Local No. 86, AFL-CIO, is not entitled by means proscribed by Sec-tion 8(b)(4)(D) of the Act to force or requireKulama Erectors to assign the disputed work toemployees represented by that labor organization.3. Within 10 days from the date of this Decisonand Determination of Dispute, International Asso-ciation of Bridge, Structural and Ornamental Iron-workers, Local No. 86, AFL-CIO, shall notify theRegional Director for Region 19, in writing,whether or not it will refrain from forcing or re-quiring Kulama Erectors, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.170